The opinion of the court was delivered by
Brewer, J,:
In July 1866, congress enacted as follows: “That for refunding to Jacob Whitecrow, John Sarahass, and others, trustees and stewards of the Wyandotte and Quindaro Mission, of the Kansas Conference of Methodist Episcopal *194Church, for the destruction of their church-building and library, $4,680, to be applied in rebuilding said buildings, and inclosing the graveyards of the Wyandotte Indians in the state of Kansas, and that the sum hereby appropriated be paid out of any moneys in the treasury not otherwise appropriated.” (14 U. S. Stat. at Large, 309.) In 1868 the said trustees loaned a portion of the money to defendant, and took her note and mortgage as security therefor. Subsequently the Wyandotte nation removed to the Indian territory. The same religious organization was preserved there, and thése plaintiffs are the successors in office as trustees of those who made the loan, at least they are so recognized by the Wyandotte Indians. Prior to the removal the organization had two places of worship, one in Quindaro, and the other in Wyandotte, and kept up services in both. It owned the building in the former place, but not in the latter place. It sold the building it owned, and from that time the preaching and meetings in Quindaro have ceased. It does not appear in whom the title to the building in Wyandotte was vested; but since the removal, the society in Wyandotte is wholly a white society, and known as the “Wyandotte Methodist Episcopal Church North.” It preserves the book of records kept by the W. & Q. Mission of the Kansas Conference, and that record shows an election prior to the commencement of this action, of five trustees, all white men, and two of them residents in Wyandotte county. It does not appear that the money granted by congress was ever used in the erection of a church-building in lieu of the one destroyed, nor does it appear what disposition was made of the balance of the money "granted.
This is about as full a statement of the facts as can be gathered from the case made. And upon these we remark, that the argument of the counsel for defendant in error, as to the general organization of the Methodist Episcopal church, its administration and control over local churches of that denomination, and their property, cannot be considered by us, for the facts concerning the same are not in the case-made, *195and they are not matters of which the court can take judicial notice.
It seems to us that the grant from congress was to a church organization among and of Wyandotte Indians, and by virtue of the governmental protection over these wards of the nation; that it was in no sense a grant to the great Methodist church to assist it in its missionary work. The Wyandotte church, as an Indian church, and not as a member of the Methodist denomination, was the beneficiary. The grant was not local, to the Methodist church in Wyandotte county, but tribal to the Wyandotte Indian church, whether that society remained in Kansas, or moved elsewhere. It was something which attached to and vested in an organization of the Wyandotte tribe of Indians. Whoever therefore are recognized by the Wyandotte nation as the official representatives of that organization, are entitled to the possession of this fund, and may maintain an action to recover it.
For these reasons the judgment must be reversed, and the cause remanded with instructions to grant a new trial.
All the Justices concurring.